Exhibit 10.5(a)
June 9, 2009
Campbell & Company, Inc.
2850 Quarry Lake Drive
Baltimore, MD 21209

Attn: Ms. Theresa Becks

         
 
  Re:   Management Agreement Renewals

Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Citigroup Global
Diversified Futures Fund L.P.     •   Citigroup Diversified 2000 Futures Fund
L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

CAMPBELL & COMPANY, INC.

         
By:
  /s/ Thomas P. Lloyd
 
   
Print Name:
  Thomas P. Lloyd    
 
  General Counsel
Campbell & Company, Inc.     
JM/sr
       

 